PRIVATE AND CONFIDENTIAL







SALES AND PRODUCTION AUTHORIZATION AGREEMENT




This Sales Authorization Agreement is made and entered into as of the 17th day
of September, 2008 (the “Effective Date”) by and between Century Health Medical
Limited (hereinafter referred to as “CHML”) having its principle office at 11/F,
Tower A, Soho New Town, No. 88 Jianguo Road, Chaoyang District, Beijing, China
100022, and Beijing Shijijiayu Technology Limited (hereinafter referred to as
“Shijijiayu”) having its principle office at 11/F, Tower A, Soho New Town, No.
88 Jianguo Road, Chaoyang District, Beijing, China 100022.




WHEREAS:




(a)

CHML was incorporated in Beijing on January 3, 2000. It is principally engaged
in the research, development, and sale of the Chinese medicine anti-Acquired
Immunodeficiency Syndrome (“AIDS”) capsules (“AIDS Medication Capsule”) and its
further developed related anti-AIDS medicines and other pharmaceutical products
in China. The AIDS Medication Capsule is effective in suppressing Human
Immunodeficiency Virus (“HIV”) and in enhancing the immune system of the human
body.  Its propriety rights of the AIDS Medication Capsule were officially
granted by the National Ministry of Intellectual Properties on October 8, 2004.
The patented claim number is 200410080516.8.  At present, CHML has obtained the
regulatory approval from the State Food and Drug Administration of China to
undergo a final second/third stage of clinical trial. Once the clinical trial is
completed, the AIDS Medication Capsule will be allowed to sell nationwide in
China.




(b)

Shijijiayu was a PRC Company. It obtained its business license on September 12,
2008. Shijijiayu is a development stage company and has not yet commenced any
business. Shijijiayu owns the intellectual propriety rights of the AIDS
Medication Capsule with the patented claim number 200410080516.8 and the
invention name “One kind of anti-HIV Chinese herbal medicine combination with
its preparation method and usage (hereinafter referred to as “IP”) held by CHML.




NOW THEREFORE, in consideration of the mutual covenants contained herein and
with the intention of being legally bound under the laws:-





1










1)

Article 1 – SHIJIJIAYU’s Obligations




Shijijiayu desires to grant CHML the rights to sell and distribute the AIDS
Medication Capsule through its exclusive distributor on the terms and conditions
set forth in this Agreement.




Shijijiayu also desires to grant CHML the rights to manufacture the AIDS
Medication Capsule through a manufacturer on the terms and conditions set forth
in this Agreement.




2)

Article 2 – CHML’s Obligations




CHML is not obligated to provide services or pay any fees for the sales and
production right to Shijijiayu. But once CHML achieves sales through the
distributor, CHML shall pay 70% of the sales achieved to Shijijiayu and CHML
shall retain 30% of the sales and shall pay the production costs to the
manufacturer.




3)

Article 3 – Fees




Both parties friendly agree that the sales and production rights of the AIDS
Medication Capsule is granted to CHML without paying fees to Shijijiayu.

CHML agrees that 70% of the sales shall be transferred to Shijijiayu based on
the sales achieved through its distributor. CHML shall pay the production costs.




4)

Article 4 – Termination




Either party shall be entitled to terminate this Agreement by fifteen (15) days
prior written notice to the other party if the other party commits a material
breach of any of its obligations under this Agreement.




5)

Article 5 – Confidentiality and Non-Disclosure




Except for the specific rights granted by this Agreement, neither party shall
use or disclose any confidential information of the other party. It is agreed
that confidential information received under this Agreement shall: (i) be kept
confidential by the receiving party; (ii) be treated by the receiving party in
the same way as it treats confidential information generated by itself; (iii)
not be





2







used by the receiving party other than in connection with the implementation of
this Agreement. Confidential information shall remain the sole property of the
disclosing party.




6)

Article 6 – Warranty and Limitation of Liability




To the maximum extent permitted by applicable law, in no event shall either
party be liable for any, indirect, consequential, incidental, special or
exemplary damages arising out of any performance of this Agreement (including
without limitation damages for loss of business profits or business
interruption) regardless of whether such damages are based in contract or tort,
including negligence, and whether advised of the possibility of such damages.




7)

Article 7 – Miscellaneous




7.1

Nonassignability:  This Agreement shall be binding on and ensure to the benefit
of the successors of the parties and shall not be assignable without the written
consent of both parties. In the event both parties so consents such assignee
shall enter into a written undertaking to be bound by the terms of this
Agreement.




7.2

Governing Law: This Agreement will be governed by and construed in accordance
with the laws of the People’s Republic of China.




7.3

Notices: Unless otherwise specified in this Agreement, all notices, requests,
demands, and other communications required or permitted to be given pursuant to
this Agreement must be in writing and in the Chinese and/or English language.
 All such communications which may be sent shall be deemed to have been given if
delivered personally or sent by a courier service or by registered or certified
mail, postage prepaid and return receipt requested, to the respective addresses
of the parties as set forth in this Agreement or to such other address as one
party may, from time to time, designate by notice to the other party.




7.4

Entire Agreement and Waiver: This Agreement cannot be altered, enlarged, or
abridged except in writing signed by both parties, and specified therein to be
an amendment hereof. The failure of either party to enforce any provision of
this Agreement shall not be construed to be a waiver of such provision or such
party’s right to thereafter enforce the same, and no waiver of any breach shall





3







be construed as an agreement by such party to waive any subsequent breach of the
same or other provisions.







7.5

Severability: Each provision of this Agreement is declared to be severable.  In
the event that any portion of this Agreement is found to be invalid, void, or
for any reason unenforceable, then that provision shall have no force or effect
to the extent of such illegality, but such finding shall not affect or
invalidate the remainder of this Agreement which shall otherwise remain in full
force and effect.

This Agreement is made in duplicate, which shall take effect from the date of
signature and effective upon the seal of both parties.




IN WITNESS WHEREOF, the parties hereto have caused their duty authorized
representatives to execute this Agreement.




 Agreed and accepted by:

CENTURY HEALTH MEDICAL LIMITED

 

BEIJING SHIJI JIAYU TECHNOLOGY LIMITED













/s/ Yan Tsang

 













/s/ Yan Tsang

Signature

 

                Signature




Name: Yan, Tsang

 




Name: Yan, Tsang




Title: Director

 




Title: Director




Date: September 17, 2008

 




Date: September 17, 2008











4





